Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is in response to the original filing of 01/19/2021.  Claims 1-17 are pending and have been considered below.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,931,911. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variants of the claim set allowed see chart below. It would have been obvious to omit some of the features in the patented claim set. 

Application No.17/152442
US Patent No. 10,931,911
Claim 1:
A method for generating and sharing audio/video content to a social network, comprising:
initiating a content creation process in response to a request from a user;
prompting the user to record content, prompting the user to select an audio composition from a list of compositions retrieved from a host server;
presenting the user with a record button; presenting the user with a selection of visual media content, wherein upon selecting an instance of pre-existing visual media content from the selection, the user is presented with an interface to selectively edit the instance of pre-existing visual media content;
providing simultaneous aural playback of the audio composition during a recording session, thereby permitting the user to hear the composition during the recording session;
generating composited recorded content based on the recording session by compositing video captured during the recording session with the instance of pre-existing visual media content combined;
displaying a preview of the composited recorded content to the user, wherein the preview of the composited recorded content enables the user to change the timing or latency of the composited recorded content relative to the selected audio composition;
selecting a privacy attribute for the composited recorded content;
receiving a request to publish the composited recorded content; in response to the request to publish, processing and encoding the composited recorded content to create a streamable video; and
publishing the streamable video by copying the streamable video to a media server. 









Claim 2. The method of claim 1, further comprising the step of terminating the recording session after a duration of time has elapsed.

Claim 3. The method of claim 1, wherein the interface to selectively edit the pre-existing visual media content comprises an interface to selectively remove an element of the instance of pre-existing visual media content.

Claim 4. The method of claim 1, further comprising the step of locally saving the streamable video.

Claim 1:
A method for generating and sharing audio/video content to a social network, comprising:
initiating a content creation process in response to a request from a user;

prompting the user to record content; prompting the user to select an audio composition from a list of compositions retrieved from a host server;
presenting the user with a record button; presenting the user with a selection of visual media content for use as a background, wherein upon selecting an instance of pre-recorded visual media content from the selection, the user is presented with an interface to selectively edit the instance of pre-recorded visual media content;
providing simultaneous aural playback of the audio composition during a recording session, thereby permitting the user to hear the composition during recording; generating recorded content based on the recording session by compositing video captured during the recording session with the instance of pre-recorded visual media content, such that the video captured during the recording session is selectively made transparent to reveal the instance of pre-recorded visual media content; displaying a preview of the recorded content to the user, wherein the preview of the recorded content enables the user to change the timing or latency of the recorded content to relative to the selected audio composition;
selecting a privacy attribute for the recorded content;
sending the recorded content to the host server, wherein the host server is configured to store multimedia content to facilitate access to other users according to the selected privacy attribute;
receiving a request to publish the recorded content; in response to the request to publish, processing and encoding individual components of the recorded content to create a streamable video; and publishing the streamable video by copying the streamable video to a media server. 
Claim 2. The method of claim 1, further comprising the step of terminating the recording session after a duration of time has elapsed.

Claim 3. The method of claim 1, wherein the interface to selectively edit the pre-recorded visual media content comprises an interface to selectively remove an element of the instance of pre-recorded visual media content.

Claim 4. The method of claim 1, further comprising the step of locally saving the streamable video. 
Claim 5. The method of claim 1, wherein the step of generating the composited recorded content is executed by a client device controlled by the user. 
Claim 5: The method of claim 1, further comprising the step of wherein the step of generating the recorded content is executed by a client device controlled by the user.


Claim 6: The method of claim 1, wherein the audio composition comprises pre-recorded audio
.
Claim 6: The method of claim 1, wherein the audio composition comprises pre-recorded audio 
Claim 7: The method of claim 1, wherein the preview is stored in temporary memory and re-written to non-transient memory upon receiving a save request from the user.
Claim 7: The method of claim 1, wherein the preview is stored in temporary memory and re-written to non-transient memory upon receiving a save request from the user.

.
Claim 8: The method of claim 1, further comprising the steps of: displaying a countdown to the recording session based on a user interaction with the record button, wherein the recording session comprises video recording; and providing the user an indication of the initiation of the recording session after the countdown to the recording session has counted down.
.
Claim 8: The method of claim 1, further comprising the steps of: displaying a countdown to the recording session based on a user interaction with the record button, wherein the recording session comprises video recording; and providing the user an indication of the initiation of the recording session after the countdown to the recording session has counted down.

Claim 9: The method of claim 1, further comprising associating user-defined tags with the streamable video.
Claim 9: The method of claim 1, further comprising associating user-defined tags with the streamable video.


Claims 10-13 and 16-17 are similar in scope to that of claims 1-9 respectively and are rejected under similar grounds.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claim(s) 1-13 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2009/0164034) in view of Gentile et al. (US 2010/0027961) and further in view of Tobias et al. (US 6,981,050).

Claim 1. Cohen discloses a method for generating and sharing audio/video content to a social network, comprising:
initiating a content creation process in response to a request from a user ([0164]);
prompting the user to record content ([0164]);
prompting the user to select an audio composition from a list (browsing) of compositions retrieved from a host server ([0173]);
presenting the user with a record button (..indication of initiation of a recording session is presented…) ([0174]);
providing simultaneous aural playback of the audio composition during a recording session, thereby permitting the user to hear the composition during the recording session (the recording engine 206 can perform simultaneous aural playback of a beat to the recording user during a recording session when the recording user has requested to record over the beat) ([0074]);
Cohen does not explicitly disclose presenting the user with a selection of visual media content, wherein upon selecting an instance of pre-existing visual media content from the selection, the user is presented with an interface to selectively edit the instance of pre-existing visual media content;
generating composited recorded content based on the recording session by compositing video captured during the recording session with the instance of pre-existing visual media content combined;
However Gentile discloses presenting the user with a selection of visual media content, wherein upon selecting an instance of pre-existing visual media content from the selection, the user is presented with an interface to selectively edit the instance of pre-existing visual media content ([0138], [0148]-[0149], fig. 8);
generating composited recorded content based on the recording session by compositing video captured during the recording session with the instance of pre-existing visual media content combined ([0083]-[0084], [0121]-[0122]). Therefore, it would have been an obvious suggestion to one having ordinary skill in the art at the time the invention was made to include these features in Cohen. One would have been motivated to do so by allowing a more seamless integration with existing scenes in video compositing.
Cohen further discloses displaying a preview of the composited recorded content to the user, wherein the preview of the composited recorded content enables the user to change the timing or latency of the composited recorded content relative to the selected audio composition (the preview of the mixed track or mixed multimedia content enables the recording user to request latency adjustment between the pieces of multimedia content to be mixed together) ([0082]-[0083], [0086]);
selecting a privacy attribute for the composited recorded content (the button associated with multimedia content can be selected to indicate the privacy attribute (e.g., public, shared, protected, and/or private)) ([0187], [0047]);
receiving a request to publish the composited recorded content ([0170]);
Cohen does not explicitly disclose in response to the request to publish, processing and encoding the composited recorded content to create a streamable video; and
publishing the streamable video by copying the streamable video to a media server.
However, Tobias discloses in response to the request to publish, processing and encoding the composited recorded content to create a streamable video (col. 5, lines 41-45, lines 13-20); and publishing the streamable video by copying the streamable video to a media server (col. 5, lines 55-58). Therefore, it would have been an obvious suggestion to one having ordinary skill in the art at the time the invention was made to include these features in Cohen. One would have been motivated to do so by allowing a mechanism for automatically recording and publishing multimedia content to a wider audience than is practical using conventional media dissemination techniques.

Claim 2. Cohen Gentile and Tobias disclose the method of claim 1, Cohen further discloses comprising the step of terminating the recording session after a duration of time has elapsed ([0168]). 

Claim 3. Cohen Gentile and Tobias disclose the method of claim 1, Gentile further discloses wherein the interface to selectively edit the pre-existing visual media content comprises an interface to selectively remove an element of the instance of pre-existing visual media content ([0119]-[0120],figs. 5ab). One would have been motivated to do so by allowing a more manageable real estate screen.

Claim 4. Cohen Gentile and Tobias disclose the method of claim 1, Cohen further discloses comprising the step of locally saving the streamable video ([0179],[0185]). 

Claim 5. Cohen Gentile and Tobias disclose the method of claim 1, Cohen further discloses wherein the step of generating the composited recorded content is executed by a client device controlled by the user ([0054]-[0055], [0062]).

Claim 6. Cohen Gentile and Tobias disclose the method of claim 1, Cohen further discloses wherein the audio composition comprises pre-recorded audio (beat that the user recorded over) ([0176]). 

Claim 7. Cohen Gentile and Tobias disclose the method of claim 1, Cohen further discloses wherein the preview is stored in temporary memory and re-written to non-transient memory upon receiving a save request from the user ([0078], [0185]). 

Claim 8. Cohen Gentile and Tobias disclose the method of claim 1, Cohen further discloses comprising the steps of: displaying a countdown to the recording session based on a user interaction with the record button, wherein the recording session comprises video recording ([0041],[0048],[0074]); and providing the user an indication of the initiation of the recording session after the countdown to the recording session has counted down ([0074]). 

Claim 9. Cohen Gentile and Tobias disclose the method of claim 1, Gentile further discloses comprising associating user-defined tags with the streamable video (user can add metadata to the introduction, such as title, description, category, and/or tags.  Once the combined video is 
complete, the user can upload the video to a central storage for sharing, such as a website) ([0154]). One would have been motivated to do so in order to optimize video streaming.

Claims 10-12 contain similar subject matter of claims 1, 7 and 5, respectively and are rejected along the same rationale.
Claim 13 contains similar subject matter as claim 1, and is rejected along the same rationale. Furthermore, Cohen discloses displaying a preview of the recorded content to the user, wherein the preview of the recorded content enables the user to set an imaging effect for the recorded content (mixing functions of the mixing module 210 can include but are not limited to, gain adjustment, pan adjustment, volume adjustment, mutes, solo controls, equalizer adjustments, compression, special effects, speed adjustment, latency compensation (adjustment), time delays, synchronization, filtering, noise removal/cancellation, and/or spectral analysis) ([0086]).

Claims 16 and 17 contain similar subject matter as claims 3 and 5 respectively, and is rejected along the same rationale.

5.	Claim(s) 14 and 15 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2009/0164034) in view of Gentile et al. (US 2010/0027961) in view of Tobias et al. (US 6,981,050) and further in view of Hasegawa et al. (US 2004/0243817).

Claim 14. Cohen Gentile and Tobias the method of claim 13, but fail to explicitly disclose wherein the user setting an imaging effect for the recorded content comprises adding a fade-in effect. 
However, Hasegawa discloses wherein the user setting an imaging effect for the recorded content comprises adding a fade-in effect ([0009],[0010]). Therefore, it would have been an obvious suggestion to one having ordinary skill in the art at the time the invention was made to include these features in Cohen. One would have been motivated to do so by providing a technique for output of data that reflects the characteristics of the reproduction apparatus and the intention of the data creator.

Claim 15. Cohen Gentile and Tobias the method of claim 13, but fail to explicitly disclose wherein the user setting an imaging effect for the recorded content comprises removing a fade-in effect. However, Hasegawa discloses wherein the user setting an imaging effect for the recorded content comprises removing a fade-in effect ([0009],[0010]). Therefore, it would have been an obvious suggestion to one having ordinary skill in the art at the time the invention was made to include these features in Cohen. One would have been motivated to do so by providing a technique for output of data that reflects the characteristics of the reproduction apparatus and the intention of the data creator.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171